Citation Nr: 0811601	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-27 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for a low back 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to December 
1969 and from August 1970 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board remanded this case for additional evidentiary 
development in February 2007.  The case has since been 
returned to the Board for further appellate action.

In June 2004, the veteran submitted evidence to reopen his 
claims for service connection for an intestinal disability 
and skin disability.  It appears from the July 2004 
substantive appeal (VA Form 9) that he also is seeking 
service connection for a disability manifested by spasms and 
numbness in his left side and left arm.  Also, the veteran 
stated in a May 2007 VA outpatient treatment record that he 
has neck pain which he believes is related to service.  These 
claims are referred to the RO for appropriate action.


FINDING OF FACT

The veteran's low back disability is manifested by limited 
motion with forward flexion of the thoracolumbar spine 
greater than 60 degrees and combined range of motion of the 
thoracolumbar spine greater than 120 degrees; it is not 
productive of guarding, abnormal gait, abnormal spinal 
contour, or any incapacitating episodes requiring bed rest 
prescribed by a physician.






CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, a March 2007 letter informed the veteran that 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the his employment and daily life.  This letter also 
informed him to submit any pertinent evidence in his 
possession and provided appropriate notice with respect to 
the effective-date element of the claim.  It also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
This letter also informed the veteran of the assistance that 
VA would provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

Although the veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased rating is not warranted.  
Consequently, no effective date for an increased rating will 
be assigned, so the failure to provide earlier notice with 
respect to that element of the claim was no more than 
harmless error.  Moreover, following the provision of the 
required notice and the completion of all indicated 
development, the originating agency readjudicated the claim 
in November 2007.  There is no indication or reason to 
believe that the originating agency's ultimate decision on 
this claim would have been different had complete VCAA notice 
been provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and that service medical records 
and pertinent VA medical records have been obtained.  Neither 
the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran currently is assigned a 10 percent disability 
rating for his low back disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  Under that code, a 10 percent 
disability rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees, but not 
greater than 85 degrees; the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees, but not 
greater than 235 degrees; if there is muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or if there is vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent disability rating requires forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The veteran was afforded a VA examination in March 2004, but 
the Board determined that the report of this examination was 
not adequate for rating purposes.  Pursuant to the Board's 
February 2007 remand, the veteran was afforded another VA 
examination in October 2007.  The veteran complained that his 
back pain had continually increased since his release from 
active duty.  He stated that his pain was located in the 
upper lumbar spine and radiated to his legs and feet.  He 
reported experiencing severe flare-ups of his spinal 
condition every two to three weeks and that he was unable to 
walk during these flare-ups.

On physical examination, thoracolumbar flexion was measured 
to 70 degrees, passive and active, with complaints of pain at 
the end of motion.  Extension, right lateral flexion, and 
left lateral flexion were measured to 35 degrees, active and 
passive, with complaints of pain at the end of motion.  Right 
and left rotation were measured to 20 degrees, active, with 
complaints of pain in the thoracic area at 10 degrees and 
measured to 30 degrees, passive, with pain at 20 degrees.

The examination report notes that the veteran's gait was 
normal, there was no muscle spasm, and the veteran was unable 
to be fatigued due to pain.  There was localized tenderness 
at T9, T10, and L4-5.  An X-ray study showed mild 
degenerative joint disease (DJD) of the thoracic spine, mild 
scoliosis, and fairly normal disc spaces.  An impression of 
DJD of the lumbar spine also was rendered based on the 
examiner's review of a March 2004 X-ray study.  

The veteran's range of motion does not meet the criteria for 
a 20 percent disability rating.  Although he reported a 
history of fatigue, spasm, and weakness, there is no 
objective evidence of additional functional loss due to these 
symptoms.  The examiner found no evidence of muscle spasms or 
weakness and specifically stated that the veteran was unable 
to be fatigued due to pain.  In addition, although the 
veteran does have scoliosis, there is no indication that it 
is the result of guarding or muscle spasm, which were not 
noted at the October 2007 VA examination, or of localized 
tenderness.  The Board notes that the veteran was diagnosed 
in service with idiopathic scoliosis, which it was determined 
existed prior to service.

The Board has considered whether there is any other schedular 
basis to assign a higher disability rating.  In this regard, 
the Board notes that the March 2004 VA examiner stated that 
the veteran had symptoms of intervertebral disc syndrome 
(IVDS), and several outpatient treatment records note 
degeneration of intervertebral disc as part of the veteran's 
past medical history.  These records, however, do not 
indicate the basis for the assessment of IVDS or indicate 
whether it was associated with his service-connected back 
disability or his non-service-connected cervical neck 
disability.  The Board notes that a March 2004 X-ray study 
revealed a normal lumbar spine, except for degenerative 
changes in the lower dorsal region, and an April 2007 X-ray 
study showed fairly normal disc spaces.  After reviewing the 
medical evidence of record and considering the veteran's 
complaints, the October 2007 VA examiner did not diagnose the 
veteran with IVDS.  Therefore, the Board also concludes that 
the veteran does not have IVDS of the thoracolumbar spine and 
does not warrant a separate rating for neurological 
impairment in either lower extremity.  

In any event, the Board notes that the orthopedic impairment 
from IVDS is to be evaluated under the criteria discussed.  
The Board also points out that in the alternative, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 provides that a 10 percent 
disability rating is warranted for IVDS with incapacitating 
episodes requiring bed rest prescribed by a physician and 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  Although the veteran 
told the October 2007 VA examiner that he experienced 
incapacitating flare-ups every two to three weeks, the 
medical evidence of record reflects that, during the period 
under appeal, the veteran experienced only one incapacitating 
episode in March 2004.  Accordingly, a higher rating would 
not be warranted on the basis of incapacitating episodes.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
veteran's low back disability warranted a higher rating.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
back disability.  Additionally, there is no other indication 
in the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 10 
percent rating currently assigned.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not warranted.


ORDER

A disability rating higher than 10 percent for a low back 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


